DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending with claims 1-12 and 17-19 under examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 17-19 in the reply filed on 5/6/2021 is acknowledged. Claims 13-16 and 20-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-18 of copending Application No. 16/082,932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1, 3, and 11(instant application), the independent claim recites a two step process of forming a film by heating a cooling. 
The reference application, in claim 1, recites a very similar process but instead refers to it as a joining of two films. 

Regarding claims 2, 4-10, 12, and 17-19 (instant application), these claims overlap substantially with the subject matter of claims 2-12 and 16-18 of the referenced application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bormann et al. (US 2014/0248484), hereinafter Borman.
Regarding claim 1, Borman discloses a method of producing a film web from a “microporous starting film web of thermoplastic material” (abstract, par. 0031 – “breathable” would be “microporous”), comprising at least one low and high-melting point polymer component (abstract) and filler (par. 0031), comprising the following steps: 

(b) cooling down by passing the partly molten film through a cooled nip (par. 0057). 
	Regarding claims 2-3, Borman discloses the subject matter of claim 1, and further discloses that the microporous (par. 0031) starting film web is single-layered or co-extruded and multi-layered (par. 0034).  
	Regarding claims 4 and 17, Borman discloses the subject matter of claim 1, and further discloses that the film is stretched at a ratio of 2:1 and also 3.5:1 in one example within the claimed range (par. 0058). 
	Regarding claim 6, Borman discloses the subject matter of claim 1, and further discloses that the film is breathable (par. 0031). 
	Regarding claim 8, Borman discloses the subject matter of claim 1, and further discloses the 15-85% range for the low melting point polymer and the 85-15% range of the high melting point polymer (par. 0018) as claimed. 
	Regarding claim 9, Borman discloses the subject matter of claim 1, and further discloses the polyethylene as the low melting point component (par. 0020) and polypropylene as the high melting point component (par. 0022). 
	Regarding claim 10, Borman discloses the subject matter of claim 1, and further discloses that the non-woven OR the film web can contact the heater roller (par. 0042) such that in one case where film web contacts the heater roller, the non-woven is not present between the heating cylinder and the film web (it would instead be the film web between the heating roller and the non-woven).
Regarding claim 11, Borman discloses the subject matter of claim 1, and further disclsoes that the starting film web is produced by blown or cast film material (par. 0022).  
	Regarding claim 12, Borman discloses the subject matter of claim 1, and further discloses that the cooling happens 10 C to 30 C below the melting point of the at least one low-melting point component (par. 0044). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5, 7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borman (US 2014/0248484).
Regarding claims 5 and 18-19, Borman discloses the subject matter of claim 1, and further discloses that the starting film web has a filler range of “10-75%” and “40-75%” as measured in the claimed invention (par. 0031), which overlaps with the claimed range of 10-90% as in claim 5 (and the 20-80% of claim 18, and the 30-75% in claim 19). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the filler material is within a range as is claimed. 
Regarding claim 7, Borman discloses the subject matter of claim 1, but does not explicitly disclose the permeability value of 500-5000 g/m2 as claimed. 
However, Borman discloses each and every other limitation of this claim as drafted, which includes process steps of manipulating of a material having some permeability (is breathable and has gas permeability) (par. 0031), into a product that is limited substantially as claimed in the claimed invention. Accordingly, it would have been obvious to one of ordinary skill in the art to have tested the produced product to measure/specify a permeability of the material within the claimed range as to produce a specific product (par. 0031, 0052) for a specific application as is claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742